    Case 1:20-cv-02858-WMR Document 26 Filed 11/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

TForce Logistics East, LLC formerly
known as TForce Final Mile, LLC
assignee of Dicom Logistics, LLC,
   Plaintiff,
      v.                                CIVIL ACTION FILE
                                        NO. 1:20-cv-02858-WMR

 BH Transportion and Consulting,
 LLC and Ricoh USA, Inc.
 jointly and severally,

   Defendants.

                      NOTICE OF HEARING

     Notice is hereby given that the Court sets a hearing to be
conducted via ZOOM VIDEO on the Motion to Dismiss [Doc 20] in
this case for Wednesday, December 9, 2020 at 9:30 a.m. before the
Honorable William M. Ray, II. The hearing will NOT be a live
hearing in the courtroom. Instructions for ZOOM VIDEO will be
sent separately from the docket.
     Each side shall submit prior to the start of the hearing, a proposed
order which includes findings of fact and conclusions of law for each
motion being heard.      Orders should be submitted by email to:
sherri_lundy@gand.uscourts.gov.

     SO ORDERED, this 17th day of November, 2020.
